Garrison, J.
(dissenting). The beneficiaries in whose interest this judgment was recovered are the children of William L. and Ida M. Carter, both of whom were killed in the same railway accident. The jesulting actions against the company in the cases of both the father and the mother of the beneficiaries which, as stated in the opinion, were brought by the same administrator, in the same court, were tried together, and submitted to the" jury in a single charge, in which the rule for the admeasurement of damages in each case was laid down. In the father’s case the jury was instructed that in awarding the damages,'which were to be only of a pecuniary nature, they should take into consideration “the loss by these children of the maintenance and support of their father, the comforts and conveniences of home, the education of these children, and the provisions at his death from the accumulated savings of his income.”
In the case of the mother, which is the one before us on this writ of error, the jury was instructed “as to the other suit, the suit brought by the administrator of the mother, Ida M. Carter, you may award such sum as you think these children have lost by being deprived of her services, care and attention, which, had she lived, she would have given to them, and which now must be procured by them in some other way.”'
This instruction, which was specifically excepted to, is, in my opinion, an erroneous one that permitted, if it did not necessitate, a reduplication of damages. The concrete vice of the instruction is that if it is limited to damages of a pe*607cuniary nature it covers the same ground as the instruction given in the case of the father; if it is not so limited it is, on that account, erroneous. Assuming that in each case the damage's were only such as were of a pecuniary nature, the “services, care and attention” of a mother, which the jury were told to give in one case are normally directed chiefly, if not wholly, to securing and promoting the “comforts and conveniences of home and the education of the children,” which the jury had been told to award in the father’s case, so that if the jury obeyed both instructions, as we must presume they did, they necessarily awarded in the case of the mother damages which, in so far as they were of a pecuniary nature, they also awarded in the case of the father; and which, if not of a pecuniary nature, should not have been permitted in either case. This result inevitably inheres in the instructions that were given to the jury, and does not depend upon any speculations as to matters aliunde respecting survivorship.
For this judgment in the case of the mother of the beneficiaries must stand either upon the theory that the father was living at the time of her death or that he was not—if the former, then, under the instruction of the court, the children were awarded damages which, in so far as they were susceptible of pecuniary assessment, they had not sustained; if the latter, they were awarded damages which, in so far as they were capable of pecuniary admeasurement, they recovered in the action for the father’s death] Whichever theory be adopted, a verdict rendered in accordance with the instruction under review would be founded upon an erroneous rule of damages. In my opinion the judgment should therefore be reversed.
For afir manee—The Chancellor, Chief Justice, Swayze, Trenchard, Parker, Bergen, Minturn, Bogert, Yredenburgh, Yroom, Green, Gray, Dill, J.J. 13.
For 'reversal—Garrison, Eeed, Yoorhees, J.J. 3.